1

2

3
                          UNITED STATES DISTRICT COURT
4
                       EASTERN DISTRICT OF CALIFORNIA
5

6
     UNITED STATES OF AMERICA,         No. 2:14-cr-00169-GEB
7

8                Plaintiff,
9
          v.                           ORDER
10

11
     HARJIT KAUR JOHAL,
12

13               Defendant.

14

15

16        On October 3, 2019, Harjit Kaur Johal filed in this action
17   her second request for a temporary restraining order and a stay.
18
     Emergency Motion for a Temporary Restraining Order (ECF No. 329.)
19
     The United States “oppose[s] the defendant’s motion on the
20
     grounds that the Court does not have jurisdiction to stay the
21

22   defendant’s removal proceedings under 8 U.S.C. § 1252, and that,

23   even if the Court did have jurisdiction, the motion should be

24   denied because the defendant has not established that a temporary
25   restraining order is appropriate, in part because she cannot
26
     establish that she will be irreparably injured absent a stay, nor
27
     that she is likely to succeed on 1the merits.” Opposition at 1:20-
28
1    26 (ECF No. 330).)
2
         “A stay . . . is . . . an exercise of judicial discretion,
3
     and the propriety of its issue is dependent upon the
4
     circumstances of the particular case.” Nken v. Holder, 556 U.S.
5

6    418, 433–434 (2009) (internal quotations omitted). Johal has not

7    shown circumstances justifying issuance of a stay, even assuming
8    arguendo that jurisdiction exists to decide her stay request.
9
     Johal’s stay motion is premised on her contention that
10
     “deportation” proceedings should be stayed “until [the district]
11
     court has had an opportunity to review and rule on Ms. Johal’s
12
     petition for a writ of habeas corpus.”   Mot. at 6:21-24). The
13

14   United States filed an Answer to Johal’s habeas petition on

15   September 4, 2019, and “Johal’s reply to the government’s answer

16   shall be filed on or before October 9, 2019.” STIPULATION AND
17   ORDER FOR EXTENSION OF TIME FOR DEFENDANT’S REPLY BRIEF filed
18
     September 26, 2019, at 2:18 (ECF No. 323.) Nor has Johal
19
     satisfied her “burden of persuasion” applicable to the issuance
20
     of a temporary restraining order. Mazurek v. Armstrong, 520 U.S.
21
     968, 972 (1997) (internal quotations omitted).
22

23       Therefore, the motion is denied.
24
         Dated:   October 9, 2019
25

26
27
                                     2
28
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     3
28
